Citation Nr: 0930504	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to April 17, 2006 for 
the grant of widow's death pension with special monthly 
compensation (SMC) based on the need for aid and attendance 
(A&A).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had active military service from June 1940 to 
September 1945 and died in July 1991.  The appellant is the 
Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision, which granted the 
appellant death pension with SMC based on the need for A&A, 
effective April 17, 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Following the Veteran's death in July 1991, the appellant 
filed an original claim for entitlement to death pension 
which was received by the RO in September 1991.

2.  In an October 1991 rating action, the RO denied the 
appellant's original claim and advised her of her appellate 
rights; she did not appeal, nor does she allege clear and 
unmistakable error (CUE) was contained in, this decision.

3.  The appellant's claim for entitlement to death pension 
with SMC based on the need for A&A was received by the RO, on 
April 17, 2006.




CONCLUSION OF LAW

The criteria for an effective date prior to April 17, 2006 
for the grant of death pension with SMC based on the need for 
A&A are not met.  38 U.S.C.A. §§ 510, 5103, 5103A, 5107, 
5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.1, 
3.151, 3.152, 3.155, 3.157, 3.159, 3.400, 3.402(c), 20.1003 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board 
notes that, because the law is dispositive with regard to the 
appellant's claim, a review of VA's duty to notify and assist 
is not necessary.  VA is not required to meet the duty to 
notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit(s).  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002); see also VAOPGCPREC 5-2004.  

II.  Analysis

The appellant contends that she is entitled to an effective 
date prior to April 17, 2006 for the award of widow's death 
pension with SMC based on the need for A&A.  She maintains 
that January 1, 2006 is the more appropriate date, based on 
an informal claim facsimiled to the South Carolina office of 
The American Legion on December 12, 2005, for which she 
received a confirmation of receipt of her claim on that date.

Generally, the effective date of an evaluation and award of 
death pension based on an original claim, or a claim to 
reopen, if received more than one year from the date of the 
veteran's death, will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. §§ 510(a), 5110(a), (d); 38 C.F.R. § 3.400.  In 
particular, the effective date of an award of A&A benefits to 
a surviving spouse is the date of receipt of the claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.402(c).

The regulations contain two exceptions for the assignment of 
an effective date for an award of A&A benefits.  First, when 
an award of dependency and indemnity compensation (DIC) or 
pension based on an original or reopened claim is effective 
for a period prior to date of receipt of the claim, any 
additional DIC or pension payable to the surviving spouse by 
reason of need for A&A or housebound status shall also be 
awarded for any part of the award's retroactive period for 
which entitlement to the additional benefit is established.  
38 C.F.R. § 3.402(c)(1).  Further, for the purpose of 
granting A&A benefits, the date of departure from hospital, 
institutional, or domiciliary care at VA expense may 
constitute the date of receipt of the claim.  38 C.F.R. § 
3.402(c)(2).

However, the instant case does not involve a claim for 
retroactive death pension or DIC benefits and there is no 
evidence that the appellant's care was provided at VA 
expense.  Therefore, the latter parts of 38 C.F.R. § 
3.402(c)(1) and (2) are not for application.  Accordingly, 
the Board will proceed to analyze the appellant's claim 
pursuant to the general rule that the assigned effective date 
must be the later of the date of receipt of the claim or date 
entitlement arose.

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating intent to apply for one or more benefits 
under the laws administered by VA, from an appellant or her 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the appellant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. §§ 3.151, 3.152, 3.155.

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a claim for DIC benefits 
constitutes a claim for death pension.  See Isenhart v. 
Derwinski, 3 Vet. App. 177 (1992).  

As noted above, the Veteran died in July 1991.  In September 
1991, the RO received the appellant's original DIC claim.  On 
October 30, 1991, the RO notified the appellant of the denial 
of her claim for VA death pension as her income was too high 
and advised her of her appellate rights.  She did not file an 
appeal to, nor has she alleged CUE in, this decision.  
Therefore, this decision is final.  38 U.S.C. § 7105; 
38 C.F.R. § 20.1103.

No communications were received by the RO after the October 
30, 1991 determination that could be construed as a new, or 
reopened, claim for death pension prior to April 17, 2006, 
the date of receipt of the claim now on appeal.  

On April 17, 2006, the RO received an application for death 
pension (VA Form 21-534) that was signed by the appellant and 
dated March 31, 2006.  Along with her application, she 
submitted copies of a statement from the executive director 
of an assisted living facility that the appellant had moved 
into the facility on November 16, 2005, a Certification of 
Military Service (NA Form 13038), the Veteran's certificate 
of death, their certificate of marriage, and a statement 
regarding the amount of widow's benefits she was receiving 
from the Social Security Administration.

In a May 2006 rating decision, the RO granted entitlement to 
death pension with SMC based on A&A, effective April 17, 
2006.

As noted, the regulations controlling the effective date of 
the A&A benefits for a surviving spouse provide that such 
benefits "will be effective as of the date of receipt of 
claim or date entitlement arose whichever is later."  38 
C.F.R. § 3.402(c)(1).  Therefore, even if there was a need 
for A&A prior to April 17, 2006, the pertinent regulation 
provides that the date of receipt of the claim, which is the 
later of the two dates, be utilized.

The applicable regulation provides that the date of receipt 
of private evidence showing reasonable probability of 
entitlement to A&A benefits controls the effective date for 
such benefits.  38 C.F.R. § 3.157(b)(2) and (3).  However, 
the January 9, 2006 statement signed by the executive 
director of the assisted living facility was received on the 
same date as the appellant's claim.  Therefore, the effective 
date of the appellant's award can be no earlier than April 
17, 2006.  38 C.F.R. § 3.402(c)(1).

The Board accepts as credible the appellant's contention that 
she submitted an informal claim for benefits to her 
representative prior to April 17, 2006.  The record contains 
a copy of a facsimile received by The American Legion on 
December 12, 2005.  Nevertheless, there was no claim or 
medical evidence of record submitted to VA, after October 30, 
1991 and prior to April 17, 2006, which would have placed the 
RO on notice of her medical condition.  Here, the appellant's 
actual claim and accompanying medical information were not 
received by VA until April 17, 2006.  

While the appellant has indicated that she submitted a claim 
to her representative, VA has no record that her 
representative submitted the informal claim for benefits 
received by The American Legion on December 12, 2005 to the 
RO and the appellant has not provided any evidence of VA's 
receipt of this claim.  The law with respect to effective 
dates is clear and does not provide a basis for the award of 
death pension with SMC based on the need for A&A prior to 
VA's date of receipt of her formal claim on April 17, 2006.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In view of the foregoing, the Board is satisfied that the RO 
has assigned the correct effective date of April 17, 2006, 
and that the appellant is not entitled to an earlier 
effective date.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 
3.402.  The benefit sought on appeal is accordingly denied.


ORDER

An effective date prior to April 17, 2006 for the grant of 
widow's death pension with SMC based on the need for A&A is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


